              Case 5:20-cv-04084-EFM-TJJ Document 39 Filed 09/09/21 Page 1 of 1


AO 450 (Rev. 5/85) Judgment in a Civil Case




                                 United States District Court
                                                         DISTRICT OF                           KANSAS

CHRIS HAULMARK,

                                                                             JUDGMENT IN A CIVIL CASE
                                                Plaintiff,
                                     V.
                                                                             CASE NUMBER: 20-4084-EFM
STATE OF KANSAS, LEGISLATIVE ADMINISTRATIVE
SERVICES, AND TOM DAY.

                                                Defendants
      Jury Verdict. This action came before the Court for a trial by jury, The issues have been tried and the jury has rendered
      its verdict.
  ✘ Decision by Court. This action came before the Court. The issues have been considered and a decision has been
        rendered.

 IT IS ORDERED AND ADJUDGED

 that pursuant to the Memorandum and Order filed on September 9, 2021, Doc. 37, Defendants State of Kansas and
 Legislative Administrative Services' Motion to Dismiss or in the Alternative for Summary Judgment, Doc. 18, is
 GRANTED.

 IT IS FURTHER ORDERED that Defendant Tom Day's Motion to Dismiss, Doc. 24, is GRANTED.

 IT IS FURTHER ORDERED that Haulmark's Motion for Temporary Restraining Order and Preliminary Injunction,
 Doc. 5, is DENIED AS MOOT.


 This case is now closed.




                                                                            SKYLER B. O'HARA
 September 9, 2021
 Date                                                               Clerk


                                                                                        /s Cindy McKee
                                                                   (By) Deputy Clerk
